                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

PHILLIP DIONTE BOLER,
                                               CASE NO. 2:19-CV-4321
       Petitioner,                             JUDGE JAMES L. GRAHAM
                                               Chief Magistrate Judge Elizabeth P. Deavers
       v.

WARDEN, MARION
CORRECTIONAL INSTITUTION,

       Respondent.

                                     OPINION AND ORDER

       On September 30, 2019, the Magistrate Judge issued a Report and Recommendation

pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States District

Courts recommending that this action be dismissed as barred by the one-year statute of

limitations under 28 U.S.C. § 2244(d). (ECF No. 7.) Petitioner has filed an Objection and

Amended Objection to the Magistrate Judge’s Report and Recommendation. (ECF Nos. 8, 9.)

Pursuant to 28 U.S.C. § 636(b), this Court has conducted a de novo review. For the reasons that

follow, Petitioner’s objections (ECF Nos. 8, 9) are OVERRULED. The Report and

Recommendation (ECF No. 7) is ADOPTED and AFFIRMED. This action is hereby

DISMISSED.

       The Court DECLINES to issue a certificate of appealability.

       Petitioner objects to the dismissal of this action as time-barred. Referring to his Affidavit

of Facts with Memorandum in Support (ECF No. 3), Petitioner asserts that his actual innocence

justifies equitable tolling of the statute of limitations. According to Petitioner, he is actually

innocent because the evidence is constitutionally insufficient to sustain his convictions and the

State improperly amended the charges against him. Petitioner further argues that he was denied
adequate notice of the charges against him and convicted on the basis of improper jury

instructions.

       The one-year statute of limitations may be equitably tolled upon a “credible showing of

actual innocence.” See Cook v. Ohio, No. 2:15-cv-02669, 2016 WL 374461, at *10 (S.D. Ohio

Feb. 1, 2016) (citing Souter v. James, 395 F.3d 577, 602 (6th Cir. 2005)). Accordingly, “a

petitioner whose claim is otherwise time-barred may have the claim heard on the merits if he can

demonstrate through new, reliable evidence not available at trial, that it is more likely than not

that no reasonable juror would have found him guilty beyond a reasonable doubt.” Yates v.

Kelly, No. 1:11-cv-1271, 2012 WL 487991, at *1 (N.D. Ohio Feb. 14, 2012) (citing Souter, 395

F.3d at 590). Actual innocence means factual innocence, not mere legal sufficiency. See

Bousely v. United States, 523 U.S. 614, 623 (1998). However, the Petitioner must overcome a

high hurdle in order to establish his actual innocence.

       The United States Supreme Court has held that if a habeas petitioner “presents
       evidence of innocence so strong that a court cannot have confidence in the
       outcome of the trial unless the court is also satisfied that the trial was free of
       nonharmless constitutional error, the petitioner should be allowed to pass through
       the gateway and argue the merits of his underlying claims.” Schlup, 513 U.S. at
       316, 115 S. Ct. 851, 130 L.Ed. 2d 808. Thus, the threshold inquiry is whether
       “new facts raise[ ] sufficient doubt about [the petitioner's] guilt to undermine
       confidence in the result of the trial.” Id. at 317, 513 U.S. 298, 115 S. Ct. 851, 130
       L.Ed.2d 808 .... “To be credible, such a claim requires petitioner to support his
       allegations of constitutional error with new reliable evidence—whether it be
       exculpatory scientific evidence, trustworthy eyewitness accounts, or critical
       physical evidence—that was not presented at trial.” Schlup, 513 U.S. at 324, 115
       S. Ct. 851, 130 L.Ed.2d 808. The Court counseled however, that the actual
       innocence exception should “remain rare” and “only be applied in the
       ‘extraordinary case.’” Id. at 321, 513 U.S. 298, 115 S. Ct. 851, 130 L.Ed.2d 808.

Souter, at 589-90 (footnote omitted). “To invoke the miscarriage of justice exception to

AEDPA's statute of limitations . . . a petitioner ‘must show that it is more likely than not that no

reasonable juror would have convicted him in the light of the new evidence.’” McQuiggin v.



                                                  2
Perkins, 569 U.S. 383, 399 (2013) (quoting Schlup, 513 U.S. at 327). Petitioner has failed to

meet this burden here. He has provided no new reliable evidence supporting his claim of actual

innocence. The record does not indicate that Petitioner is entitled to equitable tolling of the

statute of limitations on this basis.

         Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the United States

District Courts, the Court now considers whether to issue a certificate of appealability. “In

contrast to an ordinary civil litigant, a state prisoner who seeks a writ of habeas corpus in federal

court holds no automatic right to appeal from an adverse decision by a district court.” Jordan v.

Fisher, 135 S. Ct. 2647, 2650 (2015); 28 U.S.C. 2253(c)(1) (requiring a habeas petitioner to

obtain a certificate of appealability in order to appeal). The petitioner must establish the

substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). This

standard is a codification of Barefoot v. Estelle, 463 U.S. 880 (1983). Slack v. McDaniel, 529

U.S. 473, 484 (2000) (recognizing codification of Barefoot in 28 U.S.C. § 2253(c)(2)). To make

a substantial showing of the denial of a constitutional right, a petitioner must show “that

reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Slack, 529 U.S. at 484 (quoting Barefoot, 463 U.S., at 893

n. 4).

         Where the Court dismisses a claim on procedural grounds, however, a certificate of

appealability “should issue when the prisoner shows, at least, that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district court was correct in its procedural

ruling.” Id. Thus, there are two components to determining whether a certificate of appealability



                                                  3
should issue when a claim is dismissed on procedural grounds: “one directed at the underlying

constitutional claims and one directed at the district court's procedural holding.” Id. at 485. The

court may first “resolve the issue whose answer is more apparent from the record and

arguments.” Id.

       This Court is not persuaded that reasonable jurists would debate the dismissal of this

action as time-barred. Therefore, the Court DECLINES to issue a certificate of appealability.

       The Court certifies that the appeal would not be in good faith and that an application to

proceed in forma pauperis on appeal should be DENIED.

       The Clerk is DIRECTED to enter FINAL JUDGMENT.

       IT IS SO ORDERED.

       Date: October 16, 2019                 ____s/James L. Graham_______________
                                              JAMES L. GRAHAM
                                              UNITED STATES DISTRICT JUDGE




                                                 4
